  Case: 3:18-cr-00032-TMR Doc #: 287 Filed: 11/04/20 Page: 1 of 3 PAGEID #: 1446




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


 UNITED STATES OF AMERICA                      : CASE NO. 3:18-CR-032(1)

               Plaintiff,                      : (Judge Thomas M. Rose)


                                                   DEFENDANT STERLING ROBERTS'
 STERLING H. ROBERTS                           :   MOTION TO CONTINUE TRIAL DATE


               Defendant.                      :



       Now comes Defendant, Sterling H. Roberts, by and through undersigned counsel and

respectfully requests that this Court continue the jury trial scheduled for November 30, 2020.

Mr. Roberts submits that because of the factual and legal confines of this case, the ends ofjustice

served by granting this motion outweigh the best interest of the public and the Defendant's right

to a speedy trial.

        Mr. Roberts is currently serving a one hundred and twenty (120) month sentence out of

the United States District Court of South Carolina, Case No. 7;17-cr-00846, for a felon in

possession of a firearm and ammunition in violation of 18 U.S.C. § 911(g)(1) and 924(a)(2).

Trial in the above case is currently scheduled for November 30, 2020. On October 30, 2020,

Chief Judge Algenon L. Marbley issued General Order 20-31 which permits limited in-court

proceedings and criminal jury trials, but also recognizes the "current conditions that exist in the

Southern District of Ohio and nationwide regarding the COVID-19 pandemic."
  Case: 3:18-cr-00032-TMR Doc #: 287 Filed: 11/04/20 Page: 2 of 3 PAGEID #: 1447




       Specifically, the COVID-19 pandemic remains ongoing and continues to pose a lethal

threat to citizens of this country. According to the Centers for Disease Control and Prevention as

of November 2, 2020, there have been over nine million total cases and two hundred thirty

thousand (230,000) deaths in the United States. The Ohio Department of Health lists two

hundred nineteen thousand (219,000) cases with five thousand three hundred and three (5,303)

deaths in Ohio and the numbers are climbing. Governor Mike DeWine announced on October

29, 2020 that Ohio has hit a record number of cases reported in a single day,"The virus is raging

throughout the State, and there is no place to hide."

       COVID-19 has drastically affected counsel's ability to meet with Mr. Roberts to review

discovery, explore case strategies and discuss proposed plea offers. The spread of COVID-19 in

carceral institutions has been found at all levels - local, state and federal. The United States

Marshals are at high risk as well. Mr. Roberts' movement in and out of facilities can lead to

increased infection rates for every participant in a criminal jury trial.

       The pandemic has rendered meaningful investigation impossible. Counsel has been

unable to conduct in-person interviews during the National State of Emergency. Moreover,

counsel expects this case to last for two to three weeks and include dozens of witnesses.

        The length and complexity of this trial coupled with the difficulty in seating a jury after

years of pretrial publicity also weighs heavily in favor of a continuance.

        Wherefore, Mr. Roberts respectfully requests that this Court continue his jury trial.



                                                (
                                                Sterling H. R^ert^ Defendant

                                                   //- 3-
                                                Date
 Case: 3:18-cr-00032-TMR Doc #: 287 Filed: 11/04/20 Page: 3 of 3 PAGEID #: 1448




                                              Respectfully submitted,


                                              /s/ Donald J. Malarcik
                                              Donald J. Malarcik(0061902)
                                              Attorney for Defendant
                                              MALARCIK,PIERCE, MUNYER & WILL
                                              121 South Main Street, Suite 520
                                              Akron, OH 44308
                                              PHONE:      (330)253-0785
                                              FAX:        (330)253-7432
                                              E-MAIL:      don@gmpdefense.com


                                              /s/ James P. Fleisher
                                              James P. Fleisher(0059509)
                                              Attorney for Defendant
                                              BIESER,GREER & LANDIS,LLP
                                              6 North Main Street, Suite 400
                                              Dayton, OH 45402-1908
                                              PHONE:      (937)223-3277
                                              FAX:        (937)223-6339
                                              E-MAIL:      i pf@biesergreer.com


                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 4th day of November, 2020,the foregoing document was filed
with the Clerk ofthe United States District Court,Southern District of Ohio, by way ofthe Court's
electronic filing system which will notify all parties of record.


                                              /s/ James P. Fleisher
                                              James P. Fleisher(0059509)

4900.218158.\820058.1
